               Case 2:20-sw-00927-DB Document 4 Filed 11/17/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                      FILED
   Sacramento, CA 95814                                                           Nov 17, 2020
 4 Telephone: (916) 554-2700                                                   CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE SEARCH OF                     CASE NO. 2:20-SW-927 DB
11   GRAY 2020 MITSUBISHI OUTLANDER;
     VIN: JA4AR3AU2LU022764; CALIFORNIA                 ORDER REGARDING MOTION TO UNSEAL
12   LICENSE PLATE: 8PKE039

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The Court further FINDS that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the Court ORDERS that those materials shall remain under

19 seal. The Clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.
21

22

23                                                   _____________________________________
     Dated: November 17, 2020
                                                     CAROLYN K. DELANEY
24                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                         1
